OPINION — AG — (1) THERE IS NO CONSTITUTION DUE PROCESS REQUIREMENT BETWEEN PRIVATE INDIVIDUALS; THE FIFTH ANDFOURTEENTH AMENDMENT DUE PROCESS CLAUSE OF THE UNITED STATES CONSTITUTION CANNOT BE INVOKED UNLESS IT CAN BE SHOWN THAT GOVERNMENT ACTION IS INVOKED. (2) ABSENT AN AGREEMENT BETWEEN THE SURFACE OWNER (OR HIS PREDECESSOR IN TITLE) AND THE MINERAL DEVELOPER, THERE IS NO IMPLIED CONTRACT THEORY UPON WHICH THE SURFACE OWNER MAY RECOVER FOR THE SERVICES OR LANDS USED BY THE MINERAL DEVELOPER UNLESS IT CAN BE SHOWN THAT THE MINERAL DEVELOPER USED MORE LANDS REASONABLY NECESSARY TO DEVELOP THE MINERALS OR ACTED IN SOME OTHER MANNER SO AS TO DAMAGE THE SURFACE OWNER. THIS DETERMINATION IS NECESSARILY A QUESTION OF FACT AND CANNOT BE ANSWERED AS A MATTER OF LAW. CITE: ARTICLE II, SECTION 7 (MINES AND MINING, OIL AND GAS) (PATRICIA R. DEMPS)